




FIRST AMENDMENT
TO THE APPCENTER SERVICE EXHIBIT NO. 20100607.090.S.002




This First Amendment (this “First Amendment”) to the AppCenter Service Exhibit
No. 20100607.090.S.002 of October 1, 2010 between Motricity, Inc., (“Motricity”
or “Supplier”) and AT&T Services, Inc. (“AT&T Services” or “AT&T”) (the
“Agreement”), is made and entered into this 1st day of September 2011 (“First
Amendment Effective Date”). Such parties are referred to herein individually as
a “Party,” and collectively as the “Parties”.


WHEREAS, Motricity has provided certain Services to AT&T Mobility pursuant to
the Agreement;


WHEREAS, Motricity and AT&T desire to perpetuate and continue their
relationship, by doing business under the terms of the Agreement, as amended and
set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
1.
Except as otherwise provided herein, all of the terms, covenants and conditions
used, but not defined, herein shall have the meanings ascribed to them in the
Agreement. In the event of a conflict between the terms and conditions hereof,
and the terms and conditions of the Agreement, the specific terms and conditions
set forth in this Fourth Amendment shall govern.



2.
Section 1 “Definitions” of the Agreement shall be amended to add/delete/modify
the following definitions (as noted below). Additional definitions may be found
within the Agreement and related Amendments.



“AT&T Stakeholder(s)” means an AT&T individual/organization including, but is
not limited to product realization, engineering, customer support, operations
and marketing.


“ATT Vendor(s)” means the AT&T business partners under contract with AT&T to
provide services that the parties may agree from time to time are appropriate to
include as part of the Lifecycle Managed Services.


“Incident” is as defined in the Service Level Agreement for the AppCenter
Service.


“Lifecycle Managed Services” means the services, roles and responsibilities for
Content Management, Release Management and Lifecycle Management, etc. as
detailed in Section B (9) of Schedule E-1 Services.


“Lifecycle Manager(s)” means the Motricity individual(s) assigned to AT&T to
perform the Lifecycle Managed Services


“SPOC” means a single point of contact for AT&T Stakeholders to engage Motricity
support


“Storefront” means the AT&T AppCenter where AT&T Subscribers can access digital
content.


3.
The Agreement is hereby amended to add Schedule E-1 Services: Content Management
and Customer Lifecycle Management Services





--------------------------------------------------------------------------------




4.
The Agreement is hereby amended to add Schedule B-1 Commercial Terms: Lifecycle
Management Services



5.
Schedule E-1 Services: Content Management and Customer Lifecycle Management
Services, Schedule B-1, Commercial Terms for Lifecycle Managed Services,
Appendices 1, 2 and 3 are incorporated into the Agreement by this reference.



6.
The terms and conditions of the Agreement in all other respects remain
unmodified and in full force and effect.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Motricity and AT&T have each caused this First Amendment to
be executed by its duly authorized representative, which may be in duplicate
counterparts, each of which will be deemed to be an original instrument, as of
the First Amendment Effective Date above.






Motricity, Inc.
AT&T Services, Inc.
 
 
On behalf of its Affiliate AT&T Mobility LLC
 
 
 
 
By:
/s/ James R. Smith, Jr.
By:
***
 
 
 
 
Print Name:
James R. Smith, Jr.
Print Name:
***
 
 
 
 
Title:
Interim CEO
Title:
***
 
 
 
 
 
October 21, 2011
 
October 20, 2011





***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.





--------------------------------------------------------------------------------




SCHEDULE E-1 – SERVICES


Schedule E – Services is amended to add the following terms in support of the
AppCenter Services, which are in addition to the Services Motricity is already
providing to AT&T under the Agreement.


For the avoidance of doubt, the terms of this Schedule E-1 controls in the event
of any conflict with other provisions of the Agreement, solely as it pertains to
the Lifecycle Managed Services.


A.
Lifecycle Managed Services



Motricity will provide AT&T with the Lifecycle Managed Services in support of
the AppCenter Services (referred to individually as a "Service" or collectively
as "Services") and in conformance with the terms and conditions of this Schedule
E-1.


B.
Description of Services.



9.
Lifecycle Manage Services. The following provisions collectively define the
Lifecycle Managed Services to be performed by the Lifecycle Manager and are
hereby incorporated into Schedule E.



9.1     Release Management
Motricity will serve as AT&T’s release manager for the System that supports the
AppCenter Services (collectively Release Management) as detailed in this Section
9.1:


All activities defined herein apply once a Statement of Work, Change Request or
Work Order has been executed by the parties. AT&T reserves the right to recall
Release Management activities for specific projects or efforts.


Standard Support:


◦
Release management will include supporting internal work efforts driven by AT&T
data service and network teams, changes to sustain the Motricity systems, change
requests and other activities managed via standard maintenance releases.

◦
Requirements – initial – Motricity will coordinate review of the core
requirements for the request submitted in the Work Request based on internal
System / Service Request.



•
Motricity will provide initial draft of requirements for Work Requests

•
Motricity will ensure final requirements are in alignment with AT&T Stakeholders

•
Motricity will engage/manage work efforts with AT&T Vendors as applicable, final
requirements, milestones, wireframes and report mock-ups as appropriate for AT&T
approval. These will be updated if scope changes.

•
Motricity will adhere to AT&T release processes





--------------------------------------------------------------------------------




◦
Ensure wireframes, test cases and requirements are updated should work result in
changes to the user experience.

◦
Maintain a roadmap and communicate roadmap status as part of weekly meeting

◦
Coordinate AT&T quality engineering test team engagement resources for user
acceptance testing which includes providing AT&T product management the scope of
the needed validation. AT&T product management will engage AT&T quality
engineering test teams and ensure funding, resource availability and scheduling.

◦
Release Manager to coordinate remaining tasks for the collaborative efforts
between AT&T quality engineering test teams, AT&T product team and Motricity

◦
Serve as AT&T representative during development and through night of release

•
Managing testing efforts and ensuring short interval schedule milestones are met

•
Key stakeholder for AT&T business go/ no go decision

•
Provide release updates to key AT&T stakeholders

•
Manage post user acceptance testing and release defects found in production



Non-Standard Support
Where requested by AT&T and agreed upon by Motricity, the parties will execute a
Work Order or Change Request for the Lifecycle Manager to perform non-standard
support to include applicable fees (if any).




9.2
Lifecycle Management

Motricity will provide AT&T with lifecycle management services as described
below and collectively referred to as “Lifecycle Management”:


◦
Develop Key Performance Indicator (KPI) reporting template for monthly delivery
to AT&T with specifics as mutually agreed upon between the AT&T Vendor and AT&T.

◦
Manage AT&T Vendors for AppCenter Services to the terms and conditions of the
service level agreement. See Appendix 2 for the current contact information for
AT&T and the AT&T Vendors

◦
Host and facilitate meetings and/or calls with AT&T and AT&T Vendor personnel

◦
Track and move to resolution all Service Issues, Service Defects/ or Incidents

◦
Serve as incident manager for Sev1 and Sev2 Incidents on Motricity, other AT&T
Vendor and/or AT&T Incident bridges.

◦
Escalate within AT&T and the AT&T Vendor as appropriate

◦
Review AT&T Vendor service level agreement reports and root cause analyses and
provide executive summary with recommendation to the respective AT&T
Stakeholders (to include product teams and his/her delegates) concerning the
reports.

◦
Track/report NPC’s.





--------------------------------------------------------------------------------




◦
Provide AT&T internal communications for end user or revenue impacting events

◦
Manage communication RACI (Responsible, accountable, consulted and Informed) for
AT&T internal stakeholders. Used to communicate larger issues to AT&T
Stakeholders during major impacting events. Communication frequency is dependent
on the issue. The AT&T communication process will be as follows



Serve as SPOC for AT&T Stakeholders
◦
Review and facilitate Work Requests to/from AT&T Vendors

•
Requests to be reviewed and clearly defined to the AT&T Vendor within 1 business
day from receipt of final requirements from AT&T marketing

◦
Facilitate reporting requests to vendors

•
Requests to be reviewed and clearly defined to the vendor within 1 business day
from receipt of final requirements from AT&T marketing

◦
Monthly reporting meetings

◦
Weekly/ monthly operations calls

•
Validate data relayed is accurate according to tracked items from the month

•
Follow up/ agreement/ track any non performance compensation’s post receipt

◦
Weekly marketing calls

◦
Report on operations status

◦
Quarterly capacity Review

◦
SPOC and escalation point for all internal AT&T Stakeholders to engage Motricity
support teams.



Device Client / Onboarding Support Obligations
◦
Support weekly call to share technical approval dates and other needed
information that cannot be sent in email

◦
Support AT&T quality engineering test teams escalations for Motricity support

◦
Engage device team as needed for issues such as user agent headers needing to be
added, escalated defects etc. Support may require Motricity to open and track
salesforce cases

◦
Devices to be sent directly to Motricity instead of AT&T, adhering to current
AT&T process

◦
Device issues sent directly to Motricity for resolution, adhering to current
AT&T process



Merchandising and content provider support
◦
Weekly content calls with marketing Leads

◦
Review salesforce case report and/ or queue to ensure there is either no delay
on Motricity or AT&T marketing side in order to resolve.

◦
Marketing to escalate directly to Motricity

◦
Investigate user interface issues

◦
Manage AT&T Dev Central site updates to documentation and developer support





--------------------------------------------------------------------------------




◦
Ensure merchandising recommendations are being delivered as expected



Revenue investigations
◦
Proactively track all Key Metrics Indicators (KPI) and present in weekly
meetings

•
Revenue – overall and by category (Omniture/ Partner BI)

◦
Identify and research anomalies

◦
Communicate changes in trends to AT&T

◦
Engage operations (Motricity Carrier Care/ ATT operations) if there appears to
be a revenue leak.

◦
Engage marketing if needed



Incident management
◦
Extended communication

•
Provide AT&T internal communications for end user or revenue impacting events

•
Drive incident calls from a business perspective including focus on user
experience, revenue and business impact to ensure the level is correct and
working team has all the impact data.

•
Confirm service level agreement terms are complied with as defined post event
and all open action items are tracked.



Cross functional support
◦
Manage all escalations from internal AT&T teams

◦
Manage work requests from internal AT&T teams

◦
Manage prioritization of work streams in-life

◦
SPOC and Escalation point for all internal teams to engage Motricity Support
teams.



3rd Party partner manager for the following:
◦
Support and track open items with 3rd parties.

◦
Confirm any hosting or invoice impacting items are tracked for review at end of
month

◦
***

•
bi-weekly operations call

•
manage incidents

◦
***

◦
***

◦
Content Providers

◦
SPOC and escalation point for all AT&T internal teams to engage Motricity
support teams.



AT&T asset tagging portal hardware
◦
Manage resource that AT&T contracts for the tagging



***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.





--------------------------------------------------------------------------------




Serve as SPOC for AT&T Product Management Center – Tier 2 Customer Care (PMC)
and business care groups
◦
These teams will engage Carrier Care directly for issues but there are
deliverables for lifecycle team

•
Escalation contact – should PMC experience issues etc they will engage the
Lifecycle manager

•
Support for processes – work with M&P (Methods and Procedures) to ensure the
data is accurate for end user facing triage steps and subsequent processes.

◦
SPOC and escalation point for all internal teams to engage Motricity Support
teams.



9.3.
Lifecycle Managed Services – Transition from AT&T to Supplier



Motricity will provide a Lifecycle Manager within one (1) week from the Fourth
Amendment Effective Date (the “Transition Start Date”) to begin training and
transitioning of the described functions as described in this Section 9. A
tracking sheet will be created and each task will be reviewed weekly with the
relevant AT&T personal for transition status. The status will be recorded as a
percentage of completion of the transition. The intent is to be fully
transitioned within thirty (30) days of the Transition Start Date, depending on
the availability of AT&T resources to support the training and transition (the
“Transition Period”).


At the end of the Transition Period either party has a ten (10) day window
(e.g., between day 30 and day 40) in which to terminate the Lifecycle Managed
Services in whole or in part, if the party reasonably believes the combined
teams are unable to overcome material transition difficulties.  The termination
will be effective 5 days after the party’s receipt of written notice.


9.4.
Lifecycle Manager Role / General Terms



Motricity will have a designated primary and secondary Lifecycle Manager, and
point of escalation for AT&T. The Lifecycle Manager will maintain a report for
AT&T, including status on open actions for related to the services described in
Section C. The report will be reviewed with a designated AT&T person.


•
The Lifecycle Manager will acknowledge all requests and inquiries in one (1)
business day.

•
The Lifecycle Manager will proactively communicate all events causing an end
user or revenue impact to stakeholders. Communication initiation and frequency
is dependent on level of impact.

•
Lifecycle Manager to support weekly/monthly lifecycle and operations meetings
within month period, unless meetings are mutually agreed to be cancelled

•
Lifecycle Manager to communicate “known” major events to AT&T Stakeholders
within one (1) hour during business hours and one (1) day prior for scheduled
downtime scheduled within 24 hours.

•
Downtime events - The Lifecycle Manager (primary or secondary) will join
Incident calls within fifteen (15) minutes of being contacted.

•
Lifecycle Manager to validate, ensure delivery and storage of the reports on SLA
performance indicators as defined in the vendor Service Level Agreements.

•
Release Management – Specific to Releases in support of the in-life/ sustainment
system not releases currently managed by Product Realization. Lifecycle Manager
to manage work





--------------------------------------------------------------------------------




efforts and deliver updates for maintenance activities outside a statement of
work as defined in section C (i.e. a work request implemented into production
without a point release).
•
The primary or secondary Lifecycle Manager will be attend the Release calls
during launch and as defined in this Section 9.



9.5. Lifecycle Managed Service Intake and Non-performance Credits




AT&T Stakeholders identify issues, performance concerns of AppCenter Service and
provide written notification to the Lifecycle Manager which may be in the form
of emails, entry via sales force case tool, etc. (“Service Issues”) along with
the level of importance for the Service Issue (referred to as a “Priority” or
“Priority Level”)


Services Issues will be captured in weekly report and presented to the AT&T
Stakeholders (marketing and product owners). The frequency of the report
delivery and/ or alignment call with the AT&T Stakeholders may change dependent
on the needs of the business and upon mutual agreement of the parties. A sample
report is included in Appendix 3.


Should a change in Priority (P1, P2, P3, and P4) be needed (adjusted up/down)
then approval will be obtained from the AT&T submitter (e.g., AT&T Marketing).
Motricity will use best efforts to meet the priority needs of all AT&T
submitters. In the event there are competing priorities that impact priorities
between AT&T submitters, is potentially NPC impacting and the Life Cycle Manager
cannot resolve, the Lifecycle Manager may escalate the issue to the product
realization owner for the AppCenter Service for resolution.


For purposes of this Schedule E-1 Supplier’s span of control is defined as
action items the Lifecycle Manager has accepted and excludes delays due to AT&T
internal teams and third parties. The intent is to ensure appropriate level of
focus on events as classified by AT&T Stakeholders and the Lifecycle Manager.


In addition to the performance criteria and service levels set forth otherwise
in the Agreement, Supplier’s performance of the Lifecycle Managed Services shall
be measured, in part, by the performance metrics set forth in Table A below:






--------------------------------------------------------------------------------




Table A. Service Issue Performance Metrics
Priority
Level
Task
Interfaces with AT&T Stakeholders
Note 2
Expectation
1
Service Issue support, prioritization and management to be tracked and
documented in a manner approved by AT&T
Emails / Motricity Salesforce (SF) Case tool / AT&T Quality Center and Motricity
Carrier Care
Service Issues assigned Priority Level 1 will be closed or moved to established
Service/Incident management tools ***.


2
Service Issue support, prioritization and management to be tracked and
documented in a manner approved by AT&T
Emails/ Motricity Salesforce (SF) Case tool / AT&T Quality Center and Motricity
Carrier Care
Service Issues assigned Priority Level 2 will be closed or moved to established
Service/Incident management tools ***.


3
Service Issue support prioritization and management to be tracked and documented
in a manner approved by AT&T
Emails/Motricity Salesforce (SF) Case tool/ AT&T Quality Center
Service Issues assigned Priority Level 3 will be closed or moved to established
Service/Incident management tools ***.




1
Device Support / On-Boarding Obligations
AT&T Quality Center
Service Issues for new Devices must be resolved by ***. Note 1

Note 1: Device on boarding defects are pre set for severity type based on test
cases and are non-negotiable unless a feature has been changed and the test case
requiring an update. AT&T marketing and product teams will need to approve test
case changes. 
Note 2 Particular interface/communication methods will be determined by the
applicable AT&T Stakeholder and the Lifecycle Manager. 


NPCs for Service Issues


In the event Supplier fails to meet the performance metrics for Service Issues
set forth in Table A above, six (6) times within a calendar month then Supplier
shall ***
***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.



9.6 Service Level Reporting
Unless otherwise agreed in writing, Supplier will provide AT&T with service
level reporting for Lifecycle Managed Services on a monthly basis. The reports
are due by the tenth (10th) business day following the monthly reporting period
(e.g. September report to be provided by October 10th). These reports will
include:
•
List of Content Management – Service Issues/ Service Defects / Incidents which
includes but is not limited to unique identification of the Service
Defect/Incident for a calendar month, timeframe elapsed (as measured against
each respective Content Management Service Level set forth above).

•
List of all other Lifecycle Managed Service Issues / Service Defects / Incidents
for the calendar month, the related performance metric target and Supplier’s
actual performance where performance metric target not met, reason for not





--------------------------------------------------------------------------------




meeting performance metric /service level and corrective action being taken.
•
Non Performance Compensation Reports that include detailed and summary level
information for Service Issues / Defects / Incidents in which NPCs apply.



9.7 AT&T Termination .


A.
Termination for Convenience: In addition to the termination rights set forth in
Section 9.3 of this First Amendment, AT&T reserves the right to terminate the
Lifecycle Managed Services in whole or in part upon *** advance written notice,
with termination to take effect on the last day of the month in which the ***
period expired. For example, AT&T provides its written notice of termination on
September 15, 2011. The termination effective date would be ***.



B.
Termination for Cause: As it pertains to the Lifecycle Managed Services, AT&T
may terminate the Lifecycle Managed Services upon Motricity failure to perform
its Lifecycle Managed Services as set forth in this Fourth Amendment, provided
that (a) Motricity receives written notice describing the non-performance in
reasonable detail and demanding that it be cured, (b) Motricity does not cure
the non-performance within *** following its receipt of such notice, and
(c) following the expiration of the *** cure period, AT&T sends a second written
notice to Motricity that it has terminated the Lifecycle Managed Services.



C.
Lifecyle Managed Services Transfer: Upon AT&T’s written request, the parties
will support a Transfer of the Lifecycle Managed Services back to AT&T or
another service provider, subject to the applicable provisions of Section 7.5
Obligations upon Termination or Transition of Service as set forth in Agreement.



D.
Chronic Failures means Motricity has had *** of non-performance issues with the
Lifecycle Managed Services within *** period, in which AT&T has communicated its
performance issues in writing with Supplier personnel and management personnel
(“Chronic Failure”). AT&T shall have the right, in its sole discretion, to
terminate the Lifecycle Managed Services for cause or to provide Motricity
notice of AT&T’s intent to develop a “Get Well Plan in response to a Chronic
Failure.” In the event that AT&T delivers a “Get Well Plan” notice, the parties
will use good faith efforts to agree to and execute on a plan for Motricity to
remedy the applicable performance failures and meet the service levels set forth
in this Schedule E-1. Upon implementation of any such mutually agreed plan, a
new five month measurement period to determine compliance with the service
level/performance requirements will commence.





***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.







--------------------------------------------------------------------------------








SCHEDULE B-1 – COMMERCIAL TERMS FOR
LIFECYCLE MANAGED SERVICES
1.    Managed Service Fee: ***
The monthly service fee for the Lifecycle Managed Services for the AppCenter
Services is listed in the table below (the “Managed Service Fee”). The Managed
Service Fee begins in the first month in which the Services are provided,
currently expected to be September, 2011.
AT&T Service(s)
Monthly Managed Service Fee
AppCenter
***
ATT.Net and MEdiaNet  Note 4 
***

Note 3: The Managed Service Fee for AppCenter Services is dependent on AT&T also
procuring similar services for the AT&T ATT.Net and MEdia Net Services. If the
AT&T no longer uses the Content Management and Customer Lifecycle Management
Services for the ATT.Net and MEdia Net, the fee will be *** unless otherwise
agreed by the parties. In the event the ATT.Net and MEdia Net fees are
renegotiated to include the fees for the Lifecycle Managed Services, the fees in
this Schedule B-1 will remain at ***.
Note 4: Provided for informational purposes
***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.







--------------------------------------------------------------------------------




Appendix 1 [Omitted]




--------------------------------------------------------------------------------




Appendix 2
Internal and External Partner Matrix


Interface
System/Service
AT&T Stakeholder
Partner Contact
Marketing Contact for changes to AppCenter
AppCenter
***
***
***
AppCenter
***
***
***
AppCenter
***
***


***
AppCenter
***
***


***
AppCenter
***


***
***
AppCenter
***
***


Storefront Content Providers
AppCenter
***
***
OEM - devices
AppCenter
Vendor Coordinators
***
***


AppCenter
***
***
WAP MyAccount
AppCenter
***


***
***


AppCenter
***
***
***
AppCenter
***
***


***
AppCenter
***
***


***
AppCenter
***
***







***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.







--------------------------------------------------------------------------------

AT&T Agreement No. 0014249.A.004
Appendix 3 ***


***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.


